Title: To Thomas Jefferson from William Hay, 3 May 1787
From: Hay, William
To: Jefferson, Thomas



Sir
Richmond May 3d. 1787

Your favour of the 26th. December inclosing Bill of Lading for the Model of the Capitol came safe to hand, adressed to Mr. Buchanan and myself, and have to appologize for answering it in  my private Capacity. There has not been a Meeting of the Directors of the Public Buildings for some considerable Time past and Mr. Buchanan is now confined by a severe spell of Sickness, so that I could neither have the Advice of the Directors nor the Assistance of Mr. Buchanan in the Business. No Delay in the work has been occasioned by the Models not coming to hand, last Summer, and I fear it will stop where it now is for some Time. The pedestal Basement and the principal story were finished by last October, and nothing has been done since. The fund of the 2 p.ct. Additional Duties upon which was charged £5000 to be applied towards completing the public Buildings, has proved unproductive, for the Treasurer assures me, it will not produce the sum which was charged on it in the first Instance for the support of the Members of Congress. The Directors therefore can make no Contract upon this Fund without sacrificing too much to the extravagance of the Times, and when the Assembly meets again I fear no further Assistance will be given on account of the Distress which is universally complained of thro’ the State. The Capitol may then remain in its present state for many Years. The Directors themselves have been neglectful, in many things and in none more, than in the want of Acknowledgements to you, for the great Assistance you have given them in this Business. Permit me therefore, to return my sincere thanks, and I am sure they will be those of the Directors in general, for the Interest you have taken in procuring proper Plans and a model for the Ornamenting the Capital of your native Country, and to assure you that I have the Honour to be with Perfect Esteem Sir Your most Obt. Hb. Ser.,

Wm. Hay

